Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

HBT FINANCIAL, INC.

AND

THE STOCKHOLDERS PARTY HERETO

DATED AS OF OCTOBER 16, 2019

 

 








TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

1.

DEMAND REGISTRATIONS.


1

 

 

 

 

1.1

Requests for Registration


1

 

1.2

Demand Notice


1

 

1.3

Notice to Other Holders


1

 

1.4

Demand Registration Expenses


2

 

1.5

Short-Form Registrations


2

 

1.6

Shelf Take-Downs


2

 

1.7

Block Trades


2

 

1.8

Priority on Demand Registrations


3

 

1.9

Restrictions on Demand Registrations


3

 

1.10

Selection of Underwriters


3

 

1.11

Other Registration Rights


3

 

 

 

 

2.

PIGGYBACK REGISTRATIONS.


3

 

 

 

 

 

2.1

Right to Piggyback


3

 

2.2

Piggyback Expenses


4

 

2.3

Priority on Primary Registrations


4

 

2.4

Priority on Secondary Registrations


4

 

 

 

 

3.

REGISTRATION AND COORDINATION GENERALLY.


5

 

 

 

 

 

3.1

Registration Procedures


5

 

3.2

Registration Expenses


8

 

3.3

Participation in Underwritten Offerings


8

 

3.4

Company Holdback


9

 

3.5

Current Public Information


9

 

 

 

 

4.

INDEMNIFICATION


10

 

 

 

 

 

4.1

Indemnification by the Company


10

 

4.2

Indemnification by Holders


10

 

4.3

Procedure


11

 

4.4

Entry of Judgment; Settlement


11

 

4.5

Contribution


11

 

4.6

Other Rights


12

 

 

 

 

5.

DEFINITIONS.


12

 

 

 

 

6.

MISCELLANEOUS.


14

 

 

 

 

 

6.1

No Inconsistent Agreements; Foreign Registration


14

 

6.2

Adjustments Affecting Registrable Securities


14

 

 



i




 

 

6.3

Remedies


14

 

6.4

Amendment and Waiver


14

 

6.5

Successors and Assigns; Transferees


15

 

6.6

Severability


15

 

6.7

Counterparts


15

 

6.8

Descriptive Headings


15

 

6.9

Notices


15

 

6.10

Delivery by Facsimile


16

 

6.11

Governing Law


16

 

6.12

Exercise of Rights and Remedies


16

 

 



ii




REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (as the same may be amended, modified or
supplemented from time to time, the “Agreement”) is made as of October 16,  2019
(the “Effective Time”), by and among HBT Financial, Inc., a Delaware corporation
(the “Company”), and each of the Persons listed on the signature pages hereto
(collectively, the “Holders”) and each other Person who becomes a party to this
Agreement in accordance with Section 6.5 hereof.

RECITALS

WHEREAS, as of the Effective Time, each of the Holders owns shares of common
stock, par value $0.01 per share (the “Common Stock”), of the Company;

WHEREAS, the Company is proposing to consummate an initial public offering of
its Common Stock (the “Initial Public Offering”); and

WHEREAS, the parties hereto desire for the Company to provide the registration
rights set forth in this Agreement, subject to the obligations of the Holders
set forth herein. Unless otherwise noted herein, capitalized terms used herein
shall have the meanings set forth in Section 5.

NOW,   THEREFORE, the parties to this Agreement hereby agree as follows:

1.         DEMAND REGISTRATIONS.

1.1       Requests for Registration. Subject to the other provisions of this
Section 1, the Designated Holder may initiate, after the closing of the Initial
Public Offering, an unlimited number of registrations of all or part of his
Registrable Securities on Form S-1 or any similar or successor long-form
registration (“Long-Form Registrations”) and, if available, an unlimited number
of registrations of all or part of his Registrable Securities on Form S-3 or any
similar or successor short-form registration (“Short-Form Registrations”);
provided that the aggregate proposed gross offering price of the Registrable
Securities requested to be registered in any Demand Registration (including any
Registrable Securities requested to be included by any other Holder in
accordance with Section 1.3 hereof) must equal at least $25,000,000 in the case
of any Long Form Registration and at least $5,000,000 or include all remaining
Registrable Securities held by the Designated Holder in the case of any Short
Form Registration. The Designated Holder may request that a Short-Form
Registration be a Shelf Registration.

1.2       Demand Notice. All requests for Demand Registrations shall be made by
giving written notice to the Company (a “Demand Notice”). Each Demand Notice
shall specify the approximate number of Registrable Securities requested to be
registered and, in the case of a Short-Form Registration, whether or not the
registration will be a Shelf Registration.

1.3       Notice to Other Holders. Within ten (10) days after receipt of any
Demand Notice, the Company will give written notice of the Demand Registration
to all other Holders and, subject to the terms of Section 1.8 will include in
such Demand Registration (and in all related registrations and qualifications
under state blue sky laws and in any related underwriting) all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten (10) days after the delivery of the Company’s
notice; provided that, with the consent of the Designated Holder, the Company
may instead provide notice of the Demand Registration to all other Holders

 

 



 




within three (3) Business Days following the non-confidential filing of the
registration statement with respect to the Demand Registration so long as such
registration statement is not an Automatic Shelf Registration Statement.

1.4       Demand Registration Expenses. The Company will pay all Registration
Expenses in connection with any registration initiated as a Demand Registration,
whether or not it has become effective.

1.5       Short-Form Registrations. Demand Registrations will be Short-Form
Registrations whenever the Company is permitted to use any applicable
short-form, unless the Designated Holder otherwise specifies. After the Company
has become subject to the reporting requirements of the Exchange Act, the
Company will use its reasonable efforts to make Short-Form Registrations
available for the sale of Registrable Securities.

1.6       Shelf Take-Downs. At any time that a Shelf Registration is effective,
if the Designated Holder delivers a written notice to the Company (a “Take-Down
Notice”) stating that he intends to effect an offering of all or part of his
Registrable Securities included on the Shelf Registration, whether such offering
is underwritten or non-underwritten (provided that such underwritten offering is
for more than $5,000,000) (a “Shelf Offering”) and stating the number of the
Registrable Securities to be included in the Shelf Offering, then, the Company
shall amend or supplement the Shelf Registration as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering. As promptly as practicable, but in no event later than two (2)
Business Days after receipt of a Shelf Offering Notice, the Company will give
written notice of such Shelf Offering Notice to all Holders that have been
identified as selling stockholders in such Shelf Registration Statement (or all
Holders if the Company was permitted to omit the identified of selling
stockholders pursuant to Rule 430B(b) under the Securities Act at the time such
Shelf Registration Statement was initially filed) and, subject to the terms of
Section 1.8 will include in such Shelf Offering (and in all related
registrations and qualifications under state blue sky laws and in any related
underwriting) all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within three (3) days after the
delivery of the Company’s notice. In connection with any Shelf Offering, in the
event that the managing underwriter(s), if any, advises the Company in writing
that in its opinion the number of Registrable Securities to be included in such
Shelf Offering exceeds the number of Registrable Securities which can be sold
therein without adversely affecting the marketability of the offering, such
managing underwriter(s), if any, may limit the number of shares which would
otherwise be included in such Shelf Offering in the same manner as is described
in Section 1.8.

1.7       Block Trades. If the Designated Holder proposes to sell Registrable
Securities by means of an Underwritten Block Trade (either by means of a Shelf
Offering or, if the Company is eligible, by filing an Automatic Shelf
Registration Statement (as such term is defined in Rule 405 under the Securities
Act)), then notwithstanding the time periods set forth elsewhere in this Section
1, such Designated Holder may notify the Company of the Underwritten Block Trade
not less than two (2) Business Days prior to the day such offering is first
anticipated to commence.  The Company will promptly notify other Holders of such
Underwritten Block Trade and such notified Holders (each, a “Potential
Participant”) may elect whether or not to participate no later than the next
Business Day (i.e. one (1) Business Day prior to the day such offering is to
commence) (unless a longer period is agreed to by the Designated Holder), and
the Company will as expeditiously as possible use its best efforts to facilitate
such Underwritten Block Trade; provided further





2




that, notwithstanding anything herein to the contrary, no Holder other than the
Designated Holder will be permitted to participate in an Underwritten Block
Trade without the consent of the Designated Holder.  Any Potential Participant’s
request to participate in an Underwritten Block Trade shall be binding on the
Potential Participant.

1.8       Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Registrable Securities, other
than securities of the Company to be offered by the Company (the “Company
Offered Securities”), without the prior written consent of the Designated
Holder. If a Demand Registration is an underwritten offering and the managing
underwriter(s) advises the Company in writing that in its opinion the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such offering exceeds the number of Registrable Securities and
other securities, if any, which can be sold therein without adversely affecting
the marketability of the offering, then the Company shall include in such
registration: (i) first, the number of Registrable Securities requested to be
included which, in the opinion of such underwriters, can be sold, without any
such adverse effect, pro rata among the respective Holders on the basis of the
number of Registrable Securities owned by each such Holder; (ii) second, the
number of Company Offered Securities which, in the opinion of such underwriters,
can be sold, without any such adverse effect; (iii) third, other securities
requested to be included in such registration.

1.9       Restrictions on Demand Registrations. The Company will not be
obligated to commence a Public Offering upon a Demand Registration for (i) one
hundred eighty (180) days after the closing of the Initial Public Offering and
(ii) ninety (90) days after the closing of any other Public Offering, in each
case, except to the extent that the managing underwriter(s) agrees to a shorter
lock-up period. The Company may postpone for up to thirty (30) days (from the
date of the request) the filing or the effectiveness of a registration statement
for a Demand Registration if and so long as the Company determines that such
Demand Registration would reasonably be expected to have an adverse effect on
any proposal or plan by the Company or any of its subsidiaries to engage in any
acquisition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer, registration or issuance of securities,
financing or other material transaction; provided, that in such event, the
Company will pay all Registration Expenses in connection with such registration.
The Company may not postpone a Demand Registration more than two (2) times in
any twelve (12)-month period.

1.10     Selection of Underwriters. The Designated Holder shall have the right
to select the underwriter or underwriters to administer the offering for a
Demand Registration.

1.11     Other Registration Rights. The Company represents and warrants that it
is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company, other than this Agreement. Except as provided in this Agreement, the
Company shall not grant to any Persons the right to request the Company to
register any equity securities of the Company, or any securities convertible or
exchangeable into or exercisable for such securities, without the approval of
the Designated Holder.

2.         PIGGYBACK REGISTRATIONS.

2.1       Right to Piggyback. Whenever the Company proposes to register any of
its equity securities under the Securities Act (other than in connection with
registration pursuant to





3




Section 1.1 or registration on Form S-4 or Form S-8 or any successor or similar
form) and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), the Company will give
prompt written notice to all Holders of its intention to effect such a
registration and, subject to Sections 2.3 and 2.4 below, will include in such
registration all Registrable Securities held by Holders with respect to which
the Company has received written requests for inclusion therein within the
following time periods: one (1) Business Day after the delivery of the Company’s
notice, in the case of an Underwritten Block Trade, three (3) days after the
delivery of the Company’s notice, in the case of a Piggyback Registration
effected pursuant to a Shelf Registration (other than an Underwritten Block
Trade), and ten (10) days after the delivery of the Company’s notice, in all
other cases. Each such Company notice shall specify the approximate number of
Company equity securities to be registered and the anticipated per share price
range for such offering.

2.2       Piggyback Expenses. The Registration Expenses of the Holders will be
paid by the Company in all Piggyback Registrations, whether or not any such
registration becomes effective.

2.3       Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriter(s) advises the Company in writing (with a copy to each applicable
party hereto requesting registration of Registrable Securities) that in its
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without adversely
affecting the marketability of such offering, the Company will include in such
registration: (a) first, the securities the Company proposes to sell, (b)
second, the Registrable Securities requested to be included in such registration
by the Holders, pro rata among the Holders on the basis of the number of
Registrable Securities owned by each such Holder, and (c) third, other
securities requested to be included in such registration.

2.4       Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of Company securities
(other than a Holder), and the managing underwriter(s) advises the Company in
writing that in its opinion the number of securities requested to be included in
such registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company will include
in such registration: (a) first, the securities requested to be included therein
by the applicable holders requesting registration and the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such securities and Registrable Securities on the basis of the number of shares
owned by each such holder, and (b) second, other such securities requested to be
included in such registration.





4




3.         REGISTRATION AND COORDINATION GENERALLY.

3.1       Registration Procedures. Whenever any registration or offering of
Registrable Securities is effected pursuant to this Agreement, the Company will
use its best efforts to effect the registration and/or sale of such Registrable
Securities in accordance with the intended method of disposition thereof and
pursuant thereto the Company will as expeditiously as reasonably practicable:

(a)         prepare and (within sixty (60) days of receipt of any request for a
Long-Form Registration and within thirty (30) days of receipt of any request for
a Short-Form Registration) file with the Securities and Exchange Commission a
registration statement with respect to such Registrable Securities and
thereafter use its best efforts to cause such registration statement to become
effective (provided that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company will furnish to the counsel
selected by the Designated Holder for any registration in which the Designated
Holder participates copies of all such documents proposed to be filed, which
documents will be subject to review by such counsel);

(b)         prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary (i) to keep such registration
statement effective (A) for at least ninety (90) days (subject to extension
pursuant to Section 3.3(b)) or until the Holders have completed the distribution
described in the registration statement relating to such distribution, whichever
occurs first or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer, or (B) in the case of a
Shelf Registration, until the earlier of (I) the date on which all Registrable
Securities have been sold under the Shelf Registration or otherwise no longer
qualify as Registrable Securities, (II) when all such Registrable Securities can
be sold in any ninety (90)-day period under Securities Act Rule 144, and (III)
the latest date allowed by applicable law, and (ii) to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Holders thereof set forth in such registration statement;

(c)         furnish to the Holders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such Holders may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by the Holders;

(d)         use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the Holders may reasonably request and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holders (provided that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in respect of doing business in any such jurisdiction or (iii) consent
to general service of process in any such jurisdiction);

(e)         promptly notify each Holder, at any time when a prospectus relating
to the sale of Registrable Securities is required to be delivered under the
Securities Act, upon discovery that, or upon the discovery of the happening of
any event as a result of





5




which, such prospectus contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading in the light of
the circumstances under which they were made, and, at the request of the
Holders, the Company will prepare and furnish to the Holders a reasonable number
of copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the prospective purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(f)         cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed;

(g)         cooperate with its transfer agent and registrar to make Registrable
Securities available for transfer and settlement in connection with any sales
contemplated by this Agreement;

(h)         enter into such customary agreements (including underwriting
agreements in customary form) and perform the Company’s obligations thereunder
and take all such other actions as the Designated Holder or the underwriters, if
any, reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities;

(i)          make available for inspection by the Designated Holder, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any Holder or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by such Holder, underwriter, attorney, accountant or agent in
connection with such registration statement, and to cooperate and participate as
reasonably requested by the Designated Holder in road show presentations, in the
preparation of the registration statement, each amendment and supplement
thereto, the prospectus included therein, and other activities as the Designated
Holder may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by the Holders;

(j)          otherwise use its best efforts to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and make available to
its security holders, as soon as reasonably practicable, but not later than
eighteen (18) months after the effective date of the registration statement, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

(k)         in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such registration statement for sale in any
jurisdiction, use its reasonable best efforts promptly to obtain the withdrawal
of such order;





6




(l)          in the case of an underwritten offering, obtain one or more comfort
letters, dated the date of the execution of the underwriting agreement and the
date of the closing thereunder, signed by the Company’s independent public
accountants in the then-current customary form and covering such matters of the
type customarily covered from time to time by comfort letters as the recipients
may reasonably request;

(m)        provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the execution of the
underwriting agreement and the closing thereunder, addressed in each case to the
underwriters), with respect to the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in the then-current
customary form and covering such matters of the type customarily covered from
time to time by legal opinions of such nature;

(n)         cooperate with the Holders and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates or book entry
positions (free of any restrictive legends) representing securities to be sold
under the registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter(s), if
any, or the Holders may request;

(o)         notify counsel for the Holders and the managing underwriter(s),
immediately, and confirm the notice in writing (i) when the registration
statement, or any post-effective amendment to the registration statement, shall
have become effective, or any supplement to the prospectus or any amendment
prospectus shall have been filed, (ii) of the receipt of any comments from the
Securities and Exchange Commission, (iii) of any request of the Securities and
Exchange Commission to amend the registration statement or amend or supplement
the prospectus or for additional information, and (iv) of the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of the registration statement or of any order preventing or
suspending the use of any preliminary prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes;

(p)         use reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus;

(q)         if requested by the managing underwriter(s) or the Designated
Holder, promptly incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriter(s) or the Designated
Holder reasonably requests to be included therein, including, without
limitation, with respect to the number of Registrable Securities being sold by
the Holders to such underwriter or agent, the purchase price being paid therefor
by such underwriter or agent and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering;
and make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after





7




being notified of the matters incorporated in such prospectus supplement or
post-effective amendment; and

(r)         cooperate with the Holders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.

The Company may require each of the Holders to furnish the Company such
information relating to the sale or registration of such securities regarding
the Holders and the distribution of the securities as the Company may from time
to time reasonably request in writing.

3.2       Registration Expenses.

(a)         All expenses incident to the Company’s performance of or compliance
with this Agreement, including, without limitation, all registration,
qualification and filing fees, fees and expenses of compliance with securities
or blue sky laws, printing expenses, messenger and delivery expenses, and fees
and disbursements of counsel for the Company and all independent certified
public accountants, underwriters (excluding discounts and commissions) and other
Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), will be paid by the Company in respect of each Demand
Registration and each Piggyback Registration, whether or not it has become
effective, and any Shelf Takedown, including that the Company will pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed.

(b)         In connection with each Demand Registration and each Piggyback
Registration, whether or not it has become effective, the Company will pay, and
reimburse the Holders for the payment of, the reasonable fees and disbursements
of one counsel selected by the Designated Holder, and such expenses shall be
considered Registration Expenses hereunder.

(c)         For the avoidance of doubt, any underwriting discount or commission
with respect to the sale of any Registrable Securities shall be borne by the
Holders and shall not be considered Registration Expenses.

3.3       Participation in Underwritten Offerings.

(a)         No Holder may participate in any registration or offering hereunder
which is underwritten unless such Holder (i) agrees to sell such Holder’s
securities on the basis provided in any underwriting arrangements approved by
the Designated Holder (including, without limitation, pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no Holder will be required to sell more than the
number of Registrable Securities that such Holder has requested the Company to
include in any registration) and (ii) completes and executes all questionnaires,
powers of attorney, indemnities,





8




underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

(b)         Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3.1(e) above,
Holders will forthwith discontinue the disposition of Registrable Securities
pursuant to the registration statement until receipt of the copies of a
supplemented or amended prospectus as contemplated by such Section 3.1(e). In
the event the Company shall give any such notice, the applicable time period
mentioned in Section 3.1(b) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this paragraph to
and including the date when the Company shall have distributed the copies of the
supplemented or amended prospectus contemplated by Section 3.1(e).

3.4       Company Holdback.

(a)         The Company shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during any underwritten Demand Registration or
any underwritten Piggyback Registration in which Registrable Securities are
included at any time during the ninety (90)-day period following the earliest
date on which any contract for the sale of Registrable Securities in connection
with such offering is executed, except as part of such underwritten registration
or pursuant to registrations on Form S-4 or Form S-8, or unless the managing
underwriter(s) otherwise agrees.

(b)         Each Holder agrees, if requested by the Company and the managing
underwriter of Registrable Securities in connection with any underwritten Public
Offering of the Company and if the Company’s executive officers and directors so
agree, not to directly or indirectly offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of or otherwise dispose of or transfer
any equity securities of the Company (or any other security the value of which
is derived by reference to the equity securities of the Company) held by such
Holder for ninety (90) days following the earliest date on which any contract
for the sale of Registrable Securities in connection with any Public Offering is
executed, as such underwriter shall specify reasonably and in good faith. Each
Holder agrees, if requested by the Company and the managing underwriter, to
execute a separate letter reflecting the agreement set forth in this Section
3.4(b).

3.5       Current Public Information. The Company will use its reasonable
efforts to timely file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Securities and Exchange Commission thereunder, and will take such further action
as the Designated Holder may reasonably request, all to the extent required to
enable the Holders to dispose of Registrable Securities pursuant to Securities
Act Rule 144.





9




4.         INDEMNIFICATION

4.1       Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the fullest extent permitted by law, each Holder and, as
applicable, its agents (including, but not limited to, its officers, directors,
trustees, employees, stockholders, holders of beneficial interests, members, and
general and limited partners (collectively, such Holder’s “Indemnitees”)) and
each Person who controls any Holder (within the meaning of the Securities Act)
against any and all losses, claims, damages, liabilities, joint or several, to
which such Holder or any such Indemnitee may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (a) any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto, together with any
documents incorporated therein by reference or, (b) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances under
which such statement was made, and the Company will reimburse such Holder and
each of its Indemnitees for any legal or any other expenses, including any
amounts paid in any settlement effected with the consent of the Company, which
consent will not be unreasonably withheld or delayed, incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding; provided,  however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission, made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished to the Company by a Holder expressly for use therein. In
connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Holders.

4.2       Indemnification by Holders. In connection with any registration
statement in which a Holder is participating, such Holder will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, will indemnify and hold harmless
the Company and its Indemnitees against any losses, claims, damages,
liabilities, joint or several, to which the Company or any such Indemnitee may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (a) any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or in any application, together with any documents
incorporated therein by reference or (b) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which such
statement was made, but only to the extent that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon and in
conformity with written information prepared and furnished to the Company by
such Holder expressly for use





10




therein, and such Holder will reimburse the Company and each such Indemnitee for
any legal or any other expenses including any amounts paid in any settlement
effected with the consent of such Holder, which consent will not be unreasonably
withheld or delayed, incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding; provided,
 however, that the obligation to indemnify will be limited to the net amount of
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such registration statement, less any other amounts paid by such
Holder in respect of such untrue statement, alleged untrue statement, omission
or alleged omission.

4.3       Procedure. Any Person entitled to indemnification hereunder will (a)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided, however, that the failure of any
indemnified party to give such notice shall not relieve the indemnifying party
of its obligations hereunder, except to the extent that the indemnifying party
is actually prejudiced by such failure to give such notice), and (b) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

4.4       Entry of Judgment; Settlement. The indemnifying party shall not,
except with the approval of each indemnified party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to each indemnified party
of a release from all liability in respect to such claim or litigation without
any payment or consideration provided by such indemnified party.

4.5       Contribution. If the indemnification provided for in this Section 4
is, other than expressly pursuant to its terms, unavailable to or is
insufficient to hold harmless an indemnified party under the provisions above in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (a)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Holders and any other sellers
participating in the registration statement on the other hand from the sale of
Registrable Securities pursuant to the registered offering of securities as to
which indemnity is sought or (b) if the allocation provided by clause (a) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect the relative benefits referred to in clause (a) above but also the
relative fault of the Company on the one hand and the Holders and any other
sellers participating in the registration statement on the other hand in
connection with the statement or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Holders and any other sellers participating in the





11




registration statement on the other hand shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) to the Company bear to the total net proceeds from the offering
(before deducting expenses) to the Holders and any other sellers participating
in the registration statement. The relative fault of the Company on the one hand
and the Holders and any other sellers participating in the registration
statement on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged statement or omission to state a material
fact relates to information supplied by the Company or by a Holder or other
sellers participating in the registration statement and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4, no Holder shall be required to
contribute any amount in excess of the net proceeds received by such Holder
covered by the registration statement filed pursuant hereto, less any other
amounts paid by such Holder in respect of such untrue statement, alleged untrue
statement, omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

4.6       Other Rights. The indemnification and contribution by any such party
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract and will remain in full force and effect regardless of any
investigation made or omitted by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and will
survive the transfer of securities.

5.         DEFINITIONS.

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day other than a day on which banks are permitted
or required to be closed in New York City.

“Demand Registrations” shall mean Long-Form Registrations and Short-Form
Registrations requested pursuant to Section 1.1.

“Designated Holder” shall mean Mr. Fred L. Drake, or his duly appointed
designee,  until such time as Mr. Drake or his duly appointed designee no longer
holds any Registrable Securities, at which





12




time Designated Holder shall mean one or more Holders who, in the aggregate,
hold at least the majority of the Registrable Securities then outstanding.

“Discriminate” shall mean, with respect to a specified Person, to change the
rights of such specified Person as compared to other applicable Persons in a
manner that is, or is reasonably expected to be, materially and adversely
different than the changes to the rights of the other applicable Persons.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force.

“Initial Public Offering” shall mean the initial underwritten Public Offering
registered on Form S-1 (or any successor form under the Securities Act).

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Registrable Securities” shall mean (a) any share of Common Stock owned by a
Holder as of the Effective Time or thereafter acquired (other than through the
exercise of options), (b) any share of common stock distributed by the Voting
Trust, to the extent that the distributee, on the date of distribution, together
with the spouse of the distributee if the distributee is an individual and is
married, would be the owner of at least 4.0% of the outstanding common stock of
the Company and has executed and delivered a joinder to this Agreement in the
form of Exhibit A hereto, and (c) any common equity securities issued or
issuable directly or indirectly with respect to any of the foregoing securities
referred to in clauses (a) or (b) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. As to any particular shares constituting Registrable
Securities, such shares will cease to be Registrable Securities when they have
been (x) effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, or (y) sold to the
public pursuant to Securities Act Rule 144 or sold in a block sale to a
financial institution in the ordinary course of its trading business, in each
case in compliance with this Agreement. As to any shares constituting
Registrable Securities by virtue of clause (b) above, such shares will cease to
be Registrable Securities when the Holder or Holders thereof cease to own at
least 4.0% of the outstanding common stock of the Company. For purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

“Related Transfer” means any Transfer by a Holder to a Related Transferee of
such Holder.

“Related Transferee” means with respect to any Holder, (a) a spouse, (b) any
child or grandchild, (c) any parent or spouse of any child, grandchild or
parent, (d) any trust created for the benefit of any of the foregoing or for the
benefit of such Holder, (e) any court-appointed legal representative of the
estate of such Holder or the estate of any Related Transferee of such Holder,
including, but not limited to, an administrator, personal representative, or
executor, as established by letters testamentary, letters of administration, or
other similar instrument issued by a court of competent jurisdiction or (f) any
entity created for the benefit of any Holder or any of the persons enumerated in
clauses (a), (b) or (c) hereof or





13




one or more members of such Person’s family where all of the ownership interests
of such entity are held directly or indirectly by or for the benefit of only
such Person and such family members.

“Rule 144” shall mean Securities and Exchange Commission Rule 144 under the
Securities Act, as Rule 144 may be amended from time to time, or any similar
successor rule that may be issued by the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933 and the rules promulgated
thereunder, in each case as amended from time to time.

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

“Shelf Registration” shall mean the filing of a Short-Form Registration with the
Securities and Exchange Commission in accordance with and pursuant to Rule 415
under the Securities Act (or any successor rule then in effect).

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Registrable Securities (or any voting or economic
interest therein) to any other Person, whether directly, indirectly,
voluntarily, involuntarily, by operation of law, pursuant to judicial process or
otherwise.

“Underwritten Block Trade” shall mean any underwritten offering structured as a
“block trade,” “bought deal” or similar transaction with a financial
institution.

“Voting Trust” shall mean the trust established pursuant to that certain Voting
Trust Agreement, dated as of May 4, 2016, by and among the Company, Fred L.
Drake, as trustee, and the depositors party thereto.

6.         MISCELLANEOUS.

6.1       No Inconsistent Agreements. The Company will not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

6.2       Adjustments Affecting Registrable Securities. The Company will not
take any action, or permit any change to occur, with respect to its securities
which would materially and adversely affect the ability of the Holders to
include Registrable Securities in a registration undertaken pursuant to this
Agreement.

6.3       Remedies. The parties hereto agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that, in addition to any other rights and remedies at law or in equity
existing in its favor, any party shall be entitled to specific performance
and/or other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.

6.4       Amendment and Waiver. This Agreement may be amended, modified,
extended, terminated or waived (an “Amendment”), and the provisions hereof may
be waived, only by an agreement in writing signed by the Company and the Holders
of Registrable Securities constituting at least two-thirds of Registrable
Securities then outstanding;





14




provided, that the admission of new parties pursuant to the terms of Section 6.5
shall not constitute an Amendment of this Agreement for purposes of this Section
6.4; provided further that no Amendment shall be made which Discriminates
against any Holder or class of Holders without the written consent of such
Holder or class of Holders. Each such Amendment shall be binding upon each party
hereto. In addition, each party hereto may waive any right hereunder, as to
itself, by an instrument in writing signed by such party. The failure of any
party to enforce any provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. To the extent the Amendment of any Section of this Agreement
would require a specific consent pursuant to this Section 6.4, any Amendment to
the definitions used in such Section as applied to such Section shall also
require the same specified consent.

6.5       Successors and Assigns; Transferees. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns. Registrable Securities shall continue
to be Registrable Securities after any Related Transfer (except if such
securities were effectively registered under the Securities Act and disposed of
in accordance with the registration statement covering them). Any Related
Transferee receiving shares of Registrable Securities in a Related Transfer
shall become a party to this Agreement and subject to the terms and conditions
of, and be entitled to enforce, this Agreement to the same extent, and in the
same capacity, as the Person that Transfers such shares to such transferee.
Prior to the Related Transfer of any Registrable Securities to any Related
Transferee, and as a condition thereto, the Person effecting such Related
Transfer shall cause such Related Transferee to deliver to the Company an
executed joinder in the form attached hereto as Exhibit A.

6.6       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

6.7       Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or electronic transmission in portable document
format (pdf)), each of which shall be an original and all of which taken
together shall constitute one and the same Agreement.

6.8       Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

6.9       Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by electronic mail or facsimile, or (c) sent by overnight courier, in
each case, addressed as follows:

If to the Company, to:

HBT Financial, Inc.

401 North Hershey Road





15




Bloomington, IL 61704

Attention: Chief Operating Officer

Facsimile: 309-284-5321

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Edwin S. del Hierro, P.C. and James S. Rowe

Facsimile: 312-862-2200

If to any Holder, to the address of such Holder appearing on the signature pages
hereto or any joinder delivered in accordance with Section 6.5 of this
Agreement.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile or electronic mail on a Business Day, or
if not delivered on a Business Day, on the first Business Day thereafter and (z)
two (2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to the Company (in the case of any Holder) or to the Holders (in the
case of the Company).

6.10     Delivery by Facsimile or PDF. This Agreement and any signed agreement
or instrument entered into in connection herewith or contemplated hereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or electronically in portable document format (PDF) or
similar means, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of
facsimile or electronic means to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such means as a defense to the formation of a contract and each such party
forever waives any such defense.

6.11     Governing Law. This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

6.12     Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

[Signature Pages Follow]

 

 



16




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
on the day and year first above written.

 

 

 

 

 

HBT FINANCIAL, INC.

 

 

 

By:

/s/ Fred L. Drake

 

Name:

Fred L. Drake

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

Holders:

 

 

 

HEARTLAND BANCORP, INC.

 

VOTING TRUST U/A/D MAY 4, 2016

 

 

 

By:

/s/ Fred L. Drake

 

Name:

Fred L. Drake

 

Title:

Trustee

 





 




Exhibit A

Joinder

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of October           , 2019 (as amended,
modified and waived from time to time, the “Registration Agreement”), among HBT
Financial, Inc., a Delaware corporation (the “Company”), and the other persons
parties thereto (including pursuant to other Joinders).  Capitalized terms used
herein have the meaning set forth in the Registration Agreement.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of, the Registration Agreement as a Holder in the same manner as if the
undersigned were an original signatory to the Registration Agreement, and the
undersigned will be deemed for all purposes to be a Holder thereunder and the
undersigned’s ______ shares of Common Stock will be deemed for all purposes to
be Registrable Securities under the Registration Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 20___.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted as of

 

 

 

____________, 20___:

 

 

 

 

HBT FINANCIAL, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

